Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on November 23, 2020, wherein claims 1-20 are currently pending.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining/accessing information/data (the information is abstract information regarding “state” (human condition) of providers/agents and also users/customers), data analysis and manipulation to determine more data (looking a human physical and psychological information to make determinations on the human condition of people – this has been and still is not only done by human psychologists/etc., without computers but perceiving humans themselves can perceive another human’s state of being by looking at the expressions, speech, etc.,), and providing/displaying this determined information to make decisions on organizing humans (selecting/matching human providers to provide service to the right user/customer/etc., (matching one person to another based on human conditions (emotions. Psychological, etc.,))).  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data.
The limitations of, for example independent claims, determine biometric information associated with a plurality of service providers; determine a particular provider state associated with each respective service provider, of the plurality of service providers, based on the determined biometric information associated with each respective service provider; receive an indication of a service request; select, based on the determined provider states, a particular service provider, of the plurality of service providers, to respond to the service request; and respond to the service request by providing an indication of the selected particular service provider (and also the dependent claims – see claims filed 11/23/2020 in Applicant’s application), under the broadest reasonable interpretation, covers methods of organizing human activity (fundamental economic activity of assigning agents/service providers to provide service to users/customers/clients/etc.,; and managing personal behavior or relationships or interactions between people) and mental activities (e.g. psychological analysis and mental determination of another human’s state/condition – which is also done mentally by people) but for the recitation of generic computer components.  That is, but for the recitation of, for example, “computers,” “devices,” “systems,” “processors,” “networks,” “graphical user interfaces (GUIs),” “databases,” “storage medium/media”, etc., in the context of the claims, the claim encompasses obtaining data, data analysis and manipulation to determine more data, and providing/displaying this determined data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If claim limitations, under its broadest reasonable interpretation, cover the performance of the limitation as concepts performed in the human mind (including an observation, evaluation, judgment, opinion), the claim limitations fall within the Mental process grouping of abstract ideas. Accordingly, since Applicant's claims fall under both organizing human activities grouping, and mental processes grouping the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“computers,” “devices,” “systems,” “processors,” “networks,” “graphical user interfaces (GUIs),” “databases,” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “computers,” “devices,” “systems,” “processors,” “networks,” “graphical user interfaces (GUIs),” “databases,” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “computers,” “devices,” “systems,” “processors,” “networks,” “graphical user interfaces (GUIs),” “databases,” “storage medium/media”, etc., terms/limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  The claims show no improvement to technology. Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution/extra-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic/general-purpose computers/computing devices, components, and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0087-0091 [general-purpose/generic computers and/or computing devices/components/etc.,]) and/or the specification of the cited art (see rejection and PTO-892) and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea. The dependent claims further state using gathered/obtained information/data (the information is abstract information regarding “state” (human condition) of providers/agents and also users/customers), data analysis and manipulation to determine more data (looking a human physical and psychological information to make determinations on the human condition of people – this has been and still is not only done by human psychologists/etc., without computers but perceiving humans themselves can perceive another human’s state of being by looking at the expressions, speech, etc.,), and providing/displaying this determined information to make decisions on organizing humans (selecting/matching human providers to provide service to the right user/customer/etc., (matching one person to another based on human conditions (emotions. Psychological, etc.,))).  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data. The claims show taking decisions and actions based on the above mentioned abstract information.  The tasks shown can be performed by humans (and have been done by humans in the past).  The claimed concept is organizing and structuring information to organize human activities and using mental processes.  The dependent claims do not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely manipulates a known type of abstract data/information, analyzes and compares this known type of data/information; and merely recites post-solution/extra-solution activities; limitations, as drafted, are simple processes that, under broadest reasonable interpretation, covers performance of the limitation as organizing human activity (fundamental economic activity of assigning agents/service providers to provide service to users/customers/clients/etc.,; and managing personal behavior or relationships or interactions between people) and mental activities (e.g. psychological analysis and mental determination of another human’s state/condition – which is also done mentally by people).  Dependent claims also do not include additional elements that are sufficient to amount to significantly more than the juridical exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“computers,” “devices,” “systems,” “processors,” “networks,” “graphical user interfaces (GUIs),” “databases,” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “computers,” “devices,” “systems,” “processors,” “networks,” “graphical user interfaces (GUIs),” “databases,” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “computers,” “devices,” “systems,” “processors,” “networks,” “graphical user interfaces (GUIs),” “databases,” “storage medium/media”, etc., terms/limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  The claims show no improvement to technology. Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution/extra-solution activities. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic/general-purpose computers/computing devices, components, and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0087-0091 [general-purpose/generic computers and/or computing devices/components/etc.,]) and/or the specification of the cited art (see rejection and PTO-892) and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eftekhari et al., (US 2017/0339276).
As per claim 8, Eftekhari discloses non-transitory computer-readable medium, storing a plurality of processor- executable instructions (figs. 1-2, 9; claim 8 [computer-readable medium…processor, etc.,]; ¶ 0008) to: 
determine biometric information associated with a plurality of service providers (Abstract [agents…agent having…emotional state]; ¶¶ 0019 [matching support agents with users that interact with assisted support based on emotional states of support agents], 0024, 0025-0026 [emotional states of…agents…facial recognition…agents’ expressions…data includes…biometric…data…from the support agent]); 
determine a particular provider state associated with each respective service provider, of the plurality of service providers, based on the determined biometric information associated with each respective service provider (see citations above and also see ¶¶ 0021-0026, 0024-0025 [techniques for evaluating emotional states of support agents…matching of agents to users…identify a support agent's emotional states…facial recognition software…facial attributes of support agent…scores…for support agent], 0029. 0047-0049, 0051-0053); 
receive an indication of a service request (¶¶ 0021 [user requests to interact with support agent], 0022 [user…requesting…assistance/support], 0028, 0033 [receiving a request from a user to interact with a support agent]); 
select, based on the determined provider states, a particular service provider, of the plurality of service providers, to respond to the service request; and respond to the service request by providing an indication of the selected particular service provider (see citations above and also see ¶¶ 0025-0029, 0048 [matching component is configured to assign support agents to users based, in part, on emotion profiles of the support agents], 0051-0053, 0062 [assignment tool], 0065 [the assignment tool matches a user to one of the support agents… on emotion profiles 210 determined for the agents, the assignment tool 412 can determine that agents that express “empathy” in response to “irritated” users… “profile_agent1” indicates that agent 1 expresses “frustration” in response to “irritated” users, “profile_agent2” indicates that agent 2 expresses “calmness” in response to “irritated” users, and “profile_agent3” indicates that agent 3 expresses “empathy” in response to “irritated” users, the assignment tool 412 matches the user to agent 3], 0067-0069, 0071-0072, 0074, 0077-0078 [evaluates the agent's emotion profile… determines if the agent's emotion profile indicates that the agent is capable and/or has a history of expressing the optimal emotional response… application assigns the support agent as the optimal agent to assist the user]).

As per claim 1, claim 1 discloses substantially similar limitations as claim 8 above; and therefore claim 1 is rejected under the same rationale and reasoning as presented above for claim 8.
As per claim 15, claim 15 discloses substantially similar limitations as claim 8 above; and therefore claim 15 is rejected under the same rationale and reasoning as presented above for claim 8.

As per claim 9, Eftekhari discloses the non-transitory computer-readable medium of claim 8, wherein selecting the particular service provider includes generating a score for each service provider, of the plurality of service providers, wherein the generated scores are based on respective biometric information associated with each service provider (see citations above for pervious claims and also see ¶¶ 0025-0026 [score…agent…scores for a set of emotion], 0041 [agent…emotion recognition…aggregate set of scores…set of emotions], 0053, 0059 [interact with the web camera 132 to capture facial recognition data and compute confidence scores across a set of emotions for the support agent]).
As per claim 10, Eftekhari discloses the non-transitory computer-readable medium of claim 8, wherein the plurality of processor-executable instructions further include processor-executable instructions to: determine a particular requestor state associated with the service request; and determine a respective measure of correlation between each provider state, of the determined provider states, and the particular requestor state, 38PATENTAttorney Docket No. 20200369 wherein selecting the particular service provider is based on the determined respective measures of correlation between the determined provider states and the particular requestor state (¶¶ 0007 [state of user], 0023 [user exhibiting…emotion…account for such emotion when matching a support agent to the user], 0028 [provided assistance for, emotional states of users], 0029 [online service can also evaluate the emotion profiles of each agent A-C to build a model for determining when an emotional state of an agent impacts outcomes of support calls based on a topic of the support call, inferred (or stated) emotional states of users], 0033-0035 [upon receiving a request from a user to interact with a support agent, the online service may also receive, in the request, the latest emotion data captured by the user's mobile device, and match an agent to the user based on the user's emotional state], 0065 [the assignment tool matches a user to one of the support agents… on emotion profiles 210 determined for the agents, the assignment tool 412 can determine that agents that express “empathy” in response to “irritated” users… “profile_agent1” indicates that agent 1 expresses “frustration” in response to “irritated” users, “profile_agent2” indicates that agent 2 expresses “calmness” in response to “irritated” users, and “profile_agent3” indicates that agent 3 expresses “empathy” in response to “irritated” users, the assignment tool 412 matches the user to agent 3], 0067-0069, 0071-0072, 0074, 0077-0078).
As per claim 11, Eftekhari discloses the non-transitory computer-readable medium of claim 8, wherein determining the biometric information associated with the plurality of service providers includes at least one of. determining brain wave information associated with one or more service providers, determining speech pattern information associated with the one or more service providers, determining facial expression information associated with the one or more service providers, determining pulse information associated with the one or more service providers, or determining blood pressure information associated with the one or more service providers (see citations above and also see ¶¶ 0025-0026 [facial recognition…evaluate facial attributes…evaluates…facial expression…facial recognition], 0041, 0051-0053 [emotion state (brain waves) and facial recognition], 0025-0026 [emotions – which are brain waves/mental state], 0061-0065).
As per claim 12, Eftekhari discloses the non-transitory computer-readable medium of claim 8, wherein the particular service provider is a first service provider, wherein the plurality of processor-executable instructions further include processor-executable instructions to: identify that a second service provider, of the plurality of service providers, is associated with a particular provider state; and output an alert that the particular service provider is associated with the particular provider state (see citations above and also see ¶¶ 0051 [alert agent], 0051 [another agent], 0077-0080 [determined support agent may not have the expertise to resolve the user's particular problem. In yet another example, the emotional profile for the support agent may indicate that the support agent does not respond in an emotionally appropriate way to types of issues the user is calling about (e.g., the agent may express boredom when dealing with questions related to tax filing extensions). In such situations, the application can modify which support agent is selected to assist the user (select another agent)]).
As per claim 13, Eftekhari discloses the non-transitory computer-readable medium of claim 8, wherein the particular service provider is a first service provider, wherein the plurality of processor-executable instructions further include processor-executable instructions to: identify that a second service provider, of the plurality of service providers, is associated with a particular provider state; and reassign, based on identifying that the second service provider is associated with the particular provider state, from a first queue that receives a first set of requests to a second queue that receives a second set of requests (see citations above and also see ¶¶ 0051 [monitor support agents' emotional states and adjust (or update) the emotion profiles for the support agents…expressing an emotion that deviates… if agent A continues to express the different emotional state), the monitoring component 158 can update the emotion profile for agent A to reflect the current emotional state. Doing so may impact subsequent matching to agent A (e.g., a user that may previously have been matched to agent A, may now be matched to another agent)], 0077-0080 [determined support agent may not have the expertise to resolve the user's particular problem. In yet another example, the emotional profile for the support agent may indicate that the support agent does not respond in an emotionally appropriate way to types of issues the user is calling about (e.g., the agent may express boredom when dealing with questions related to tax filing extensions). In such situations, the application can modify which support agent is selected to assist the user (select another agent)]).
As per claim 14, Eftekhari discloses the non-transitory computer-readable medium of claim 8, wherein determining the biometric information associated with plurality of service providers includes: monitoring first biometric information associated with a first service provider of the plurality of service providers over a first period of time, and monitoring second biometric information associated with the first service provider over a second period of time that is subsequent to the first period of time; wherein the plurality of processor-executable instructions further include processor- executable instructions to: determine that the second biometric information differs from the first biometric information; and update, based on determining that the second biometric information differs from the first biometric information, provider state information associated with the first 40PATENTAttorney Docket No. 20200369 service provider from a first provider state, associated with the first period of time, to a second provider state, associated with the second period of time (¶¶ 0025-0026 [techniques presented herein use emotion recognition technology (e.g., facial recognition software) to identify a support agent's emotional states while the support agent is interacting (e.g., via a video chat session) with the user…evaluates the agent's facial expressions and other visible cues during the video call and generates emotion recognition data (corresponding to the facial expressions) for the support agent…the emotion recognition data includes the raw facial (biometric) data sampled from the support agent at different times of the video support call, the particular locations (e.g., coordinates) where the data was sampled, and/or confidence scores for a set of emotions corresponding to the facial recognition data at the different times], 0050-0051 [agents…history… emotion profiles for agents…emotion profile for a support agent can indicate a history of the agent's average emotional responses to any characteristic associated with a user or topic…monitoring component 158 may be used to monitor support agents' emotional states and adjust (or update) the emotion profiles for the support agents. For example, the monitoring component 158 can monitor support agents' emotional states regardless of whether the support agents are interacting with a user. Monitoring support agents in real-time allows the monitoring component 158 to determine whether any given agent is expressing an emotional state that deviates from their emotion profile (e.g., is different from the agent's expected emotional state). For example, assume the monitoring component 158 determines that agent A is expressing “resentment,” but their emotion profile indicates that they are normally “cheerful” (and the online services uses “cheerful” in selecting certain calls to assign to agents). In such a case, the monitoring component 158 can alert agent A (e.g., during the support call handled by agent A) that they are expressing an emotion that deviates from their typical emotion profile. In some cases (e.g., if agent A continues to express the different emotional state), the monitoring component 158 can update the emotion profile for agent A to reflect the current emotional state. Doing so may impact subsequent matching to agent A (e.g., a user that may previously have been matched to agent A, may now be matched to another agent)], 0065-0069 [matching component 156 can interact with the monitoring component 158 to adjust agent emotion profiles 210 in real-time and/or notify support agents that they are expressing emotions that deviate from their emotion profiles. For example, as shown, the monitoring component 158 includes a profile adjuster 414 and notification tool 416. In this example, the profile adjuster 414 can be used to monitor support agents 1-3's emotional states in real-time. The profile adjuster 414 can monitor the agents 1-3 emotional states whether or not the agents are interacting with users during a video support call. Continuing with the above example, assume that the profile adjuster 414 determines that, during the call with the irritated user, agent 3 begins expressing a different emotion (e.g., frustration) in response to the “irritated” user. Once determined, the monitoring component 158 can use notification tool 416 to notify agent 3 that they are expressing an emotion that may negatively impact the call outcome. Additionally, or alternatively, the monitoring component 158 can use the profile adjuster to update “profile_Agent3” with a modified agent profile 418. The modified agent profile 418 may reduce the likelihood that the matching component matches a subsequent “irritated” user to agent 3], 0076-0077 [based on emotion profiles of the support agents, which emotion in response to the user's emotional state has the greatest likelihood of achieving a successful (or positive) outcome for the video support call. Referring to one reference example, if the application determines that the user attempting to interact with a support agent is currently “angry,” the application may determine that “angry” users are handled best by “stern” support agents…Once the emotional state of the user and optimal agent emotional response is determined, the application, for each support agent, evaluates the agent's emotion profile (step 706). The application then determines if the agent's emotion profile indicates that the agent is capable and/or has a history of expressing the optimal emotional response (step 708). If so, the application assigns the support agent as the optimal agent to assist the user in the video support call (step 710). In some embodiments, the application can also evaluate additional matching criteria (e.g., such as a support queue, agent skills, etc.) in addition to an agent's emotion profile when assigning an agent to a user. For example, as noted above, in some cases, the agent that is determined by the application to have the best emotional response may have several users in its support queue and may not be able to assist the current user in within a certain call wait threshold. In another example, the determined support agent may not have the expertise to resolve the user's particular problem. In yet another example, the emotional profile for the support agent may indicate that the support agent does not respond in an emotionally appropriate way to types of issues the user is calling about (e.g., the agent may express boredom when dealing with questions related to tax filing extensions). In such situations, the application can modify which support agent is selected to assist the user (e.g., the application may select the support agent that has the second best emotional response, and so on)], 0079-0081; also see 0034 [monitoring feature that monitors support agents' emotions in real-time…allows the online service to notify the support agents if they are expressing emotions that deviate from their normal emotional state], 0040-0041).


As per claims 2-7, claims 2-7 disclose substantially similar limitations as claims 9-14 above; and therefore claims 2-7 are rejected under the same rationale and reasoning as presented above for claims 9-14.
As per claims 16-20, claims 16-20 disclose substantially similar limitations as claims 9-13 above; and therefore claims 16-20 are rejected under the same rationale and reasoning as presented above for claims 9-13.

Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the pertinent art is as follows:
Johansson et al., (US 9641686 ): Illustrates that a customer submits a request for assistance to a customer service. Accordingly, the customer service may access a customer database to obtain one or more customer preferences that can be used to select a service representative. If the customer database does not include these preferences, the customer service may utilize one or more customer attributes to calculate these one or more customer preferences. Subsequently, the customer service may access a service representative database and select a service representative based at least in part on the one or more customer preferences. The customer service may transmit the request to the selected service representative to enable the service representative to assist the customer.
Nomula et al., (US 20170148073): Discusses executing actions based on user input is provided. The system comprises a virtual agent for a software application, wherein the virtual agent is configured to store a correlation between actions available in the software application. Further, the system associates one or more of the actions with one or more tags. The system receives at least an audio input from a user of the software application, and uses the input to identify an action desired by the user to be performed among the actions. Further, the system executes one or more actions based on the desired action and the correlation between the actions available in the software application.
Danson et al., (US 20180110460): What is provided is to receive and analyze biometric measurements from a customer service agent are provided. The analysis of the biometric measurements may be used to identify correlations between the biometric measurements, agent health, and agent performance. These correlations may then be used to route communications to the agent and/or modify the performance and/or increase the heath of the agent. The biometric measurements may also be correlated to an empathy level of the agent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683